DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu(USPGPUB DOCUMENT: 2016/0155732, hereinafter Wu) in view of Takatani (USPGPUB DOCUMENT: 2017/0084592, hereinafter Takatani).

Re claim 1 Wu disclose in Fig 19, see modified figure in office action, an electronic device, comprising:
a stack(120/130/111) comprising at least one electrically conductive layer structure(111) and/or at least one electrically insulating layer structure(120/130);
a plurality of processing components(left/right 112 of Wu) on and/or in the stack(120/130/111);
a process component (bottom 112)  coupled  (electrically coupled by way of 108/960/111) with at least part of the processing components (left/right 112)


Wu does not specifically disclose a process control component  coupled with at least part of the processing components for transmitting signals and configured for controlling processes executed by the processing components and/or by the process control component; and a heat removal structure on or above which at least one of the process control component.

Takatani disclose in Fig 12 a process control component (200)(IC chip for the bias control may be interpreted as a process control component) [0004,0101 of Takatani] coupled with at least part of the processing component(100) for transmitting signals and configured for controlling processes executed by the processing components(IC chip for the bias control) [0004,0101 of Takatani] and/or by the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takatani to the teachings of Wu in order to have to reduce the process cost since the high integration of circuit elements induces 

Regarding the limitation “the processing components is arranged for removing heat away from the stack” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Wu and Takatani anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.

With respect to all limitations “configured for controlling processes executed by the processing components and/or by the process control component” in claim 1 is not  See MPEP 2112.01.     


    PNG
    media_image1.png
    350
    576
    media_image1.png
    Greyscale



Re claim 2 Wu and Takatani disclose the electronic device according to claim 1, wherein at least the stack(120/130/111), the processing components(left/right 112) and the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] form part of a component carrier(130 is used as a mechanical carrier )[0081,0088 of Wu].



Re claim 4 Wu and Takatani disclose the electronic device according to claim 1, further comprising at least one of the following features:
wherein the at least one electrically conductive layer structure(111) comprises at least one of the group consisting of copper (copper)[0029 of Wu], aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein the at least one electrically insulating layer structure(120/130) comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide- triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide (oxide)[0044 of Wu];
wherein the component carrier(130/102)[0052,0081,0088 of Wu] is shaped as a plate (see Fig 19 of Wu);
wherein the component carrier(130/102)[0052,0081,0088 of Wu] is configured as one of the group consisting of a printed circuit board, a substrate (substrate)[0052 of Wu], and an interposer;


Re claim 5 Wu and Takatani disclose the electronic device according to claim 1, wherein the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] is configured for controlling, in particular synchronizing, communication  (for the bias control) [0004,0101 of Takatani] between the processing components(left/right 112).

Re claim 6 Wu and Takatani disclose the electronic device according to claim 1, further comprising one of the following features:
the heat removal structure(108/960) is assigned to the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani], whereas no heat removal structure(108/960) is assigned to the processing components(left/right 112);
a respective heat removal structure(108/960) is assigned to each of the processing components(left/right 112), whereas no heat removal structure(108/960) is assigned to the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani];
a respective heat removal structure(108/960) is assigned to each of the processing components(left/right 112) and to the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] (see Fig 19 of Wu)[0043 of Wu].


wherein the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) are arranged at respective different vertical levels (see Fig 19 of Wu);
wherein at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) is embedded in an interior of the stack(120/130/111) or is arranged in a cavity formed in the stack(120/130/111), wherein in particular the heat removal structure(108/960) is arranged at an exposed surface of the at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and/or the processing components(left/right 112) arranged in the cavity;
wherein at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) is surface-mounted on the stack(120/130/111), wherein in particular no heat removal structure(108/960) is arranged at the at least one of the
process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) being surface- mounted;
wherein the heat removal structure(108/960) is configured for removing heat towards a mounting surface of the stack(120/130/111) and into a mounting base(A1)[0036 of Wu], wherein the stack(120/130/111) is mounted at the mounting surface on the mounting base(A1)[0036 of Wu];
wherein the heat removal structure(108/960) is configured for heat spreading;


Re claim 11 Wu and Takatani disclose the electronic device according to claim 1, further comprising at least one of the following features:
wherein the heat removal structure(108/960) has at least the same lateral extension (since 108/960 extends sideways the same as 112 this may be interpreted as 
the heat removal structure has at least the same lateral extension as the at least one of the process control component and the processing components) as the at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) being mounted on or above the heat removal structure(108/960);
multiple heat removal structure(108/960)s, wherein a respective one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) is mounted on or above an assigned one of the heat removal structure(108/960)s (see fig 19);
wherein a lateral extension of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] is larger than a lateral extension of each of the processing components(left/right 112) (see Fig 19 of Wu);
wherein the at least one electrically conductive layer structure(111) is configured so that electric signal paths within the stack(120/130/111) between the process control 

Re claim 12 Wu and Takatani disclose the electronic device according to claim 1, further comprising: a mounting base(A1)[0036 of Wu], in particular a printed circuit board (A1)[0036 of Wu], on which the stack(120/130/111) with the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) is mounted.

Re claim 13 Wu and Takatani disclose the electronic device according to claim 12, further comprising at least one of the following features:
wherein the heat removal structure(108/960) is arranged at an interface between the mounting base(A1)[0036 of Wu] and the stack(120/130/111) with the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) (see Fig 19 of Wu);
wherein the heat removal structure(108/960) is fixed on the mounting base(A1)[0036 of Wu] and is attached to, or is to be attached to, one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) at a bottom of the stack(120/130/111);
wherein a thermal interface material arranged between the heat removal structure(108/960) and said at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112), configured to expand when heated to thereby trigger a thermal coupling between 


With respect to all limitations “configured to expand when heated to thereby trigger a thermal coupling between the heat removal structure and a surface of said at least one of the process control component and the processing components, and being configured to shrink at lower temperatures to a smaller size in which the heat removal structure is not thermally coupled with the surface of said at least one of the process control component and the processing components by the thermal interface material;
wherein the process control component is configured for controlling processes executed by the mounting base(A1)[0036 of Wu], in particular executed by at least one electronic component of the mounting base(A1)[0036 of Wu].” in claim 13 is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP  See MPEP 2112.01.     


Re claim 14 Wu and Takatani disclose a method of manufacturing an electronic device according to claim 1, wherein the method comprises (see Fig 20 of Wu):
mounting a plurality of processing components(left/right 112) on and/or in a stack(120/130/111) comprising at least one electrically conductive layer structure(111) and/or at least one electrically insulating layer structure(120/130);
mounting a process control component (200)(IC chip for the bias control) [0004,0101 of Takatani], configured for controlling processes executed by at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112), on and/or in the stack(120/130/111) in such a way that the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] is coupled with at least part of the processing components(left/right 112) for transmitting signals; and
arranging at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) on or above a heat removal structure(108/960) for removing heat out of the stack(120/130/111).

Re claim 15 Wu and Takatani disclose the method according to claim 14, wherein the method comprises (see Fig 20 of Wu):

thereafter mounting the stack(120/130/111) with the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112) on the mounting base(A1)[0036 of Wu] to thereby thermally couple the heat removal structure(108/960) with said at least one of the process control component (200)(IC chip for the bias control) [0004,0101 of Takatani] and the processing components(left/right 112).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu(USPGPUB DOCUMENT: 2016/0155732, hereinafter Wu) and Takatani in view of Hong (USPGPUB DOCUMENT: 2016/0351545, hereinafter Hong).

Re claim 8 Wu and Takatani disclose the electronic device according to claim 1, 

Wu and Takatani do not disclose wherein the heat removal structure(108/960) comprises a thermally conductive sheet, in particular a metallic sheet.

Hong discloses in Fig 13 wherein the heat removal structure(180) comprises a thermally conductive sheet, in particular a metallic sheet(180) [0035,0078 of Hong].



Re claim 9 Wu and Takatani and Hong disclose the electronic device according to claim 8, further comprising one of the following features:
wherein the heat removal structure(108/960) comprises an array of thermally conductive protrusions (960 of the one or more vias 108 can function as one or more fins of a heat sink to facilitate heat removal away)[0043]extending vertically from the thermally conductive sheet(180) [0035,0078 of Hong];
wherein the heat removal structure(108/960) has a flat surface(180/340) [0035,0078 of Hong].

Re claim 10 Wu and Takatani and Hong disclose the electronic device according to claim 8, further comprising:
a thermally conductive thermal interface material(340) [0035,0078 of Hong], in particular a thermally conductive paste (conductive paste) [0079 of Hong] and/or thermally conductive filler particles, on the thermally conductive sheet, and in particular at least partially covering the array of protrusions(960 of the one or more vias 108 can function as one or more fins of a heat sink to facilitate heat removal away)[0043].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819